Citation Nr: 0803919	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-00 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to a compensable evaluation for the service 
connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

M. Peters




INTRODUCTION

The veteran served on active military duty from December 1976 
to October 1984.  He served in the Republic of Vietnam and 
received a Purple Heart medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The appeal is being remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.  



REMAND

The veteran was denied a compensable evaluation for bilateral 
hearing loss in April 2005.  

In December 2004, the veteran was fitted for hearing aids.  
His hearing aids were readjusted in January 2005 to increase 
their effectiveness.  

A review of claims file shows that the latest audiological 
examination was administered in November 2004.  

The veteran in his Substantive Appeal dated in December 2005 
asserted that his hearing aids did not "correct the 
problem" and that his hearing had gotten worse.  

Specifically, the veteran's last audiological examination is 
at least 3 years old, and the veteran has claimed a worsening 
of his hearing loss since that date.

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the current severity of a disability.  
See also 38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED to the AOJ for the 
following action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the increased rating claim on appeal, 
such as treatment since the most recent 
evidence dated in March 2005.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the AOJ should 
obtain and associate with the file all 
records that are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
medical records if possible.  

2.  The AOJ should then arrange for a VA 
audiometric examination of the veteran to 
determine the current severity of the 
veteran's service-connected bilateral 
hearing loss.  The veteran's VA claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  Audiometric findings 
necessary to apply pertinent rating 
criteria should be made.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  A report of the audiometric 
examination should be typed and 
associated with the veteran's VA claims 
folder.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AOJ should readjudicate the veteran's 
claim for compensable evaluation for 
bilateral sensorineural hearing loss.  In 
its decision, the AOJ should take into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




